Citation Nr: 0414193	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  02-08 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for Bell's palsy.

2.  Entitlement to service connection for an acquired gall 
bladder mass.

3.  Entitlement to service connection for diplopia.

4.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

5.  Entitlement to an initial evaluation in excess of 10 
percent for hemorrhoids.

6.  Entitlement to an initial compensable evaluation for 
Borniak II renal cyst.

7.  Entitlement to an initial compensable evaluation for 
scars, left knee and right wrist.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
September 2000.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
San Diego, California.

Review of the record also indicates that when the veteran 
underwent evaluation for diplopia between December 1999 and 
March 2000, his physician noted from the veteran's chart 
review that the veteran had right-sided Bell's palsy with 
droopy right lid.  According to Stedman's Medical Dictionary 
(26th Ed. 1995) Bell's palsy, in pertinent part, is "paresis 
or paralysis, usually unilateral, of the facial muscles, 
caused by dysfunction of the 7th cranial nerve."  The 
examiner observed that the droop was not consistent with the 
7th nerve.  Rather, his provider concluded the veteran's 
history was consistent with myasthenia gravis, which has been 
defined, in pertinent part, as a "disorder of neuromuscular 
transmission, marked by fluctuating weakness, especially of 
the oculofacial muscles."  Myasthenia gravis has not been 
addressed by the RO; consequently, the Board refers the 
matter to the RO for appropriate action.

As discussed more fully below, the issues of entitlement to 
an initial evaluation in excess of 10 percent for 
hemorrhoids, entitlement to an initial compensable evaluation 
for Borniak II renal cyst, and entitlement to an initial 
compensable evaluation for scars, left knee and right wrist 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish her claim; all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  Medical evidence does not demonstrate that the veteran 
has a current disability due to Bell's palsy that is related 
to a period of service.

3.  Medical evidence shows that an acquired gall bladder mass 
was not present during active service or manifested within 
one year thereafter, and is not otherwise related to such 
service.

4.  Medical evidence does not demonstrate that the veteran 
has a current disability of diplopia that is related to 
service. 

5.  The veteran's service-connected left ear hearing loss is 
manifested by hearing at level I or better; the veteran's 
service-connected right ear hearing is manifested by hearing 
at level I or better.


CONCLUSIONS OF LAW

1.  Bell's palsy was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2003).

2.  An acquired gall bladder mass was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2003).

3.  Diplopia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2003).

4.  The schedular criteria for an initial compensable 
evaluation for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.3, 4.6, 4.7, 4.85 Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

As a preliminary matter, the Board notes that the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA) on November 9, 2000.  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  The new legislation provides for, 
among other things, notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (August 29, 2001), codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  These regulations state 
that the provisions merely implement the VCAA and do not 
provide any additional rights.  66 Fed. Reg. at 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of 
rating decisions dated in February and April 2002, and the 
Statement of the Case (SOC) dated in April 2002 and February 
2003, the RO provided the veteran with the applicable law and 
regulations and gave notice as to the evidence generally 
needed to substantiate his claim.  The RO sent a letter to 
the veteran dated in April 2003 that advised him of what the 
responsibilities of the VA and the veteran are in developing 
the record.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In regard to the letter, the RO directed the veteran 
to send in any additional information or evidence in support 
of his claim within a period of 30 days, but also advised him 
that to be considered for the earliest possible effective 
date for the current claim, the information must be received 
within one year.  

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The RO's initial denial of the 
veteran's claims occurred before the RO sent the development 
letter.  Nevertheless, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

The Court's decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Regarding the first 
requirement, there was no information or evidence identified 
by the veteran that was not of record, including private 
records identified by the veteran.  The RO provided the 
veteran with thorough VA examinations, which have been 
associated with the record.  The development letters informed 
the veteran that VA would make reasonable efforts to obtain 
certain types of records and would continue to seek Federal 
agency records unless it is determined that additional 
efforts would be futile.  As stated above, the letter also 
informed the veteran of what he was expected to provide.  
Lastly, the letter did not advise the veteran to send in 
everything he had pertaining to his claim.  However, this 
advisement is not a "requirement."  VA OGC Prec. Op. No. 1-
2004 (Feb. 24, 2004) apparently holds the Court's finding in 
Pelegrini that a request that a claimant provide VA with any 
evidence in his or her possession that pertains to the claim 
is an explicit requirement of 38 U.S.C. § 3.159(b) and an 
implicit requirement of section 5103(a), is non-binding 
obiter dictum.  "Obiter dictum" (often abbreviated as 
"dictum") is "[a] judicial comment made during the course 
of delivering a judicial opinion . . . that is unnecessary to 
the decision in the case and therefore not precedential." 
Black's Law Dictionary 1100 (7th ed. 1999).  Precedent 
opinions of the chief legal officer of the Department and 
regulations of the Department are binding on the Board.  
38 U.S.C.A. § 7104(c) (West 2002).  

Based on the above analysis, there is no indication in this 
case that any further notification or assistance would 
produce evidence that would change the Board's decision and, 
therefore, any error for noncompliance with the notice 
provisions of the VCAA is harmless.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.   Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Of course, an error is not harmless when 
it "reasonably affected the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
In addition, as the veteran has been provided with the 
opportunity to present evidence and arguments on his behalf 
and availed himself of those opportunities, appellate review 
is appropriate at this time.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2003). Service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service. Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a chronic disease, including organic 
diseases of the nervous system and calculi of the 
gallbladder, becomes manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  Disability ratings are assigned in accordance with 
the VA's Schedule for Rating Disability (Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155 (West 
2002).

The general provisions applicable to rating a disability 
provide that each disability must be viewed in relation to 
its history.  38 C.F.R. § 4.1 (2003).  Similarly, 38 C.F.R. § 
4.2 requires that the rating specialist interpret reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  Id.  The basis of a disability rating is the ability 
to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2003).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

The assignment of a disability rating for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

An examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the pure tone threshold 
average, as contained in a series of tables within the 
regulations.  The pure tone threshold average is the sum of 
the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz 
(Hz), divided by four.  38 C.F.R. § 4.85, Diagnostic Codes 
6100-6110 (2003).

When the pure tone threshold at each of the four specified 
frequencies, (1000, 2000, 3000, and 4000 Hz) is 55 decibels 
(dB) or more, the Roman numerical designation for hearing 
impairment must be determined from either Table VI or Table 
VIA of 
§ 4.85(h), whichever results in the higher numeric 
designation.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(a) (2003).

When the pure tone threshold is 30 dB or less at 1000 Hz, and 
70 dB or more at 2000 Hz, the Roman numerical designation for 
hearing impairment must be determined from either Table VI or 
VIA of § 4.85(h), whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(b).
        
Service medical records show the veteran underwent an 
enlistment physical examination in August 1980, which 
indicated no defects or diagnoses and the veteran was found 
qualified for enlistment.  The veteran presented for 
treatment in February and March 1991 with complaints of 
numbness, difficulty with swallowing, and drooping of the 
right eye and right side of mouth.  Physical examination in 
February indicated frowning was better as well as the right 
eyelid closing.  Sensation was diminished along the three 
branches of the facial nerve,  but was almost preserved on 
the chin.  The impression was peripheral Bell's palsy.  
Physical examination in March demonstrated unilateral 
paralysis on the right side of the face.  There was a deficit 
in cranial nerve VII.  The veteran was unable to smile and 
his right eye was droopy and he was unable to taste food.  
Cranial nerves II-VI and IX-XII were intact.  The impression 
was Bell's palsy.  The veteran underwent an ears, nose, and 
throat consultation in March 1991.  The consultation request 
indicated the veteran had a right Bell's palsy syndrome ten 
days earlier and was treated with Prednisone and corneal 
ulcer precautions.  A right facial palsy 90 percent symmetric 
was noted on examination.  The assessment was follow up as 
needed.  

In December 1999, the veteran presented with complaints of 
one-week history of horizontal diplopia of distant vision, 
worse at night, but goes away when he closes one eye.  He 
indicated the condition was intermittent.  The veteran also 
complained of ptosis, left eye, when he followed up.  The 
veteran presented in January 2000 with continuing complaints 
of intermittent diplopia.  A neurology consultation was done 
in February 2000.  At that time the veteran reported his 
vision had returned to baseline.  The neurological 
examination was normal and the visual phenomenon was not seen 
on examination.  The impression was intermittent diplopia and 
positive ACHR antibodies-suspicious for myasthenia gravis.  
A renal ultrasound and an ultrasound of the urinary bladder 
were done in March 2000.  The interpretation of the urinary 
bladder ultrasound indicated a focal prominence in the region 
of the right ureteral ridge, somewhat atypical in shape.  The 
interpretation continued, that this abnormality might 
represent an anomalous ureteral insertion, but  focal 
transitional cell carcinoma could not be excluded.  The 
veteran underwent a limited nerve conduction study, which was 
interpreted to show probable myasthenia gravis-no evidence 
of thymoma; symptoms are transient and self-limited-
currently asymptomatic.  The veteran reported in early March 
he had been asymptomatic for binocular horizontal diplopia 
during the preceding three weeks.  Neurology examination was 
normal; the ocular examination was normal.  The assessment 
was history consistent with myasthenia gravis.  The veteran 
reported in mid March that he noticed an oblique intermittent 
binocular diplopia in October 1999, which was variable and 
worse with fatigue.  He also noticed that he was prone to 
biting his tongue and lip while eating or talking.  He had no 
difficulties with talking or breathing.  It was noted from 
the veteran's chart review that the veteran had right-sided 
Bell's palsy with droopy right lid.  The examiner observed 
that the droop was not consistent with the 7th nerve.  The 
veteran underwent a retirement physical examination in June 
2000.  The veteran reported a history of a mass on his 
gallbladder and Bell's facial palsy.  Notes revealed the 
veteran has had no trouble with Bell's palsy since 1991.  

The veteran also underwent a general medical compensation and 
pension examination (C&P examination) in January 2001.  The 
veteran denied smoking, drinking, and any current medication.  
He disclosed he underwent a hemorrhoidectomy, his only 
surgical procedure.  He denied chest pain, cough, shortness 
of breath, fainting spells, or blackout spells.  The veteran 
indicated he was told there was something wrong with his 
gallbladder, but he was not told what.  Physical examination 
demonstrated the veteran is right-hand dominant.  The dorsum 
of the right hand and lateral left knee were normal in color, 
with no tenderness and no adherence.  Texture was normal and 
there was no ulceration or breakdown of the skin.  There was 
no elevation or depression of the scar and no underlying 
tissue loss.  There was no inflammation, edema, or keloid 
formation.  No disfigurement or dysfunction was noted.  
Examination of the head, face, and neck revealed he was 
normocephalic, with normal facial expression.  Pupils were 
equal and reactive to light and accommodation.  There were no 
joint complaints other than the temporomandibular joint.  The 
pertinent diagnoses were Bell's palsy left, 10 years ago, no 
residual; double vision, to see the eye physician; and, 
cholecystitis question.  The examining physician commented 
that "we" see no significant dysfunctional factor in any of 
the diagnoses for the veteran's proposed mechanical work.

An echogram of the abdomen was taken and interpreted to show 
a gallbladder, normal in appearance with no evidence of 
gallstones, wall thickening, or pericholecystic fluid.  

The veteran underwent a VA C&P examination for his eyes in 
January 2001.  He reported a history of double vision, which 
occurred in the late 1990's and lasted a month or two.  He 
stated he had had no problems with double vision since that 
time.  The veteran also complained of decreased near visual 
acuity over the past several years when not wearing his 
glasses.  Following an ocular examination, the assessment was 
refractive error, both eyes. 

The veteran also underwent an audiologic C&P examination.  
The examiner indicated he had no records to review.  The 
veteran denied any history of ear surgery or ear infections.  
He did not describe vertigo.  He disclosed that he worked as 
a jet engine mechanic in the military and use of hearing 
protection was inconsistent.  The veteran did not report 
tinnitus.  On examination, the examiner found the veteran's 
responses to tones were variable and of questionable 
validity.  Responses were in poor agreement with responses to 
speech.  Test results were considered to be invalid.  Word 
recognition was good in both ears.  Tympanometry was 
unremarkable.  Reflexes were present.  No reflex decay was 
noted in either ear.  The examiner recommended termination of 
the claim due to invalid responses to tones.

The veteran underwent another audiologic C&P examination in 
July 2002.  The examiner indicated no medical records were 
available for review.  Medical history was essentially 
duplicative of that provided in the January 2001 evaluation.  
Pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
20
15
LEFT
20
25
20
25
15

Speech audiometry revealed speech recognition ability of 96 
percent in both ears. Tympanometry revealed rounded traces 
bilaterally.  Reflexes were present.  The examiner concluded 
that hearing was within normal limits in both ears and word 
recognition was good bilaterally.




II.  Analysis	

Service Connection Bell's Palsy

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); see Degmetich v. Brown, 104 F.3d 1328 
(1997).  Review of the record indicates that the veteran's 
Bell's palsy has resolved with no residuals.  The evidence 
substantiates an absence of complaint or diagnosis after 
March 1991.  At that time the disorder appeared to be 
resolving and the assessment was to follow up as needed.  
There is no further complaint of symptoms.  Report of the 
veteran's retirement physical examination corroborates the 
absence of symptoms, as it indicates there had been no 
trouble with Bell's palsy since 1991.  A Problem Summary List 
form (NHSD 6300/200), which lists significant health 
problems, also indicates the disorder resolved in 1991.  
Post-service records also fail to establish a current 
diagnosis.  Physical examination in January 2001 revealed 
normal facial expression.  The examiner concluded there were 
no residuals.  As there is no medical evidence of the current 
existence of Bell's palsy, the Board concludes service 
connection for Bell's palsy is not warranted.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (absent proof of 
present disability there can be no valid claim).  The 
preponderance of the evidence is overwhelmingly against the 
claim.  Consequently, reasonable doubt does not assist the 
veteran in his claim.

Service Connection for Acquired Gallbladder Mass

In addition to medical evidence of a current disability, the 
Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical, or in certain 
circumstances, lay evidence of a service incurrence or 
aggravation of a disease or injury; and (2) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Review of the record indicates that 
there is no evidence of a current disorder of the gallbladder 
or symptoms or diagnosis of a gallbladder disorder in 
service.  Specifically, the evidence shows that when the 
veteran underwent examination in January 2001, an echogram of 
his gallbladder was interpreted to be normal.  There is no 
evidence in service medical records that establishes the 
veteran incurred any type of abnormality of the gallbladder.  
Thus, there is no in-service or current diagnosis upon which 
a nexus can be made.  Consequently, the evidence 
preponderates against the claim for service connection for an 
acquired gallbladder mass.  


Service Connection for Diplopia

The evidence substantiates intermittent diplopia during 
service for a few months' duration; however, the veteran 
reported in January 2001 that he has not had a recurrence of 
diplopia since that time.  Objective medical evidence failed 
to establish a current diagnosis of diplopia.  Accordingly, 
the Board finds that service connection for diplopia is not 
warranted.  Reasonable doubt is not for application, as the 
majority of the evidence is against the claim.


Initial Compensable Evaluation for Bilateral Hearing Loss

The Board has considered the veteran's contention that his 
bilateral hearing loss disability is of such severity that it 
warrants a compensable rating.  However, the evidence clearly 
weighs against the claim.  The requirements of 38 C.F.R. § 
4.85 set out the percentage ratings for exact numerical 
levels of impairment required for compensable evaluation of 
hearing loss.  As noted earlier, the evaluation of hearing 
loss is reached by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann, 3 Vet. 
App. 345, 349 (1992).

Evaluating the July 2002 VA audiometric examination the Board 
finds that when the pure tone threshold average (20) and the 
speech recognition score (96) for the right ear are applied 
to Table VI (Numeric Designation of Hearing Impairment Based 
on Pure Tone Threshold Average and Speech Discrimination), 
the numeric designation of hearing impairment is I.  When the 
pure tone threshold average (21) and speech recognition score 
(96) for the left ear are applied to Table VI, the numeric 
designation of impairment is I.  When the numeric 
designations for the right and left ears are applied to Table 
VII (Percentage Evaluation for Hearing Impairment-Diagnostic 
Code 6100), the percentage of disability for hearing 
impairment is zero (0) percent and a compensable rating is 
not warranted.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table 
VII.  The examination results also demonstrate the veteran's 
service connected bilateral hearing loss fails to present an 
exception pattern of hearing impairment, which would 
necessitate further evaluation under both Table VI and VIA of 
section 4.85.  38 C.F.R. § 4.86(a).  

The Board notes that the VA examiner indicated he had no 
records to review for the examination.  The Board has 
considered whether this prejudiced the veteran and finds that 
it did not.  In this regard, the Board notes that there were 
no other valid audiologic examination results to review 
during the appellate period.  The only other examination 
occurred in January 2001.  The examiner found the test 
results to be invalid.  Consequently, none were reported. 

Finally, the evidence supports the conclusion that there is 
no actual variance in the veteran's service-connected 
bilateral hearing loss disability during the appeal period 
that would sustain a compensable rating for any time frame.  
See Fenderson, supra.  The medical evidence in this case is 
overwhelmingly against the claim for an initial compensable 
evaluation for bilateral hearing loss.  In such 
circumstances, the benefit of the doubt doctrine is not for 
application.


ORDER

Service connection for Bell's palsy is denied.

Service connection for an acquired gall bladder mass is 
denied.

Service connection for diplopia is denied.

An initial compensable evaluation for bilateral hearing loss 
is denied.


REMAND

The Board observes, as did the RO, that the interpretation of 
an ultrasound of the urinary bladder in March 2000 could not 
rule out focal transitional cell carcinoma.  Service medical 
records indicate that the medical providers at that time 
planned to have follow-up done to resolve the issue in 
November 2000.  There is no further indication in the record 
that the issue was ever resolved.  The Board finds some 
question whether the veteran fully articulated the extent of 
his claim and the particulars.  In this regard, the Board 
also notes one VA examiner's description of the veteran as a 
"difficult historian"; this particular statement related 
directly to the information he gave with regard to his 
"gallbladder" problem.  Because these matters have not been 
previously addressed, the Board refers them to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) (the Board is without jurisdiction to consider issues 
not yet adjudicated by the agency of original jurisdiction.)

During the course of the appeal, the section of the VA 
Schedule for Rating 
Regulations dealing with the evaluation of skin disorders 
were changed, effective August 30, 2002.  Where a law or 
regulation changes after a claim has been filed, but before 
the administrative appeal process has been concluded, the 
version most favorable to an appellant applies.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In the present case, the 
veteran's scars, left knee and right wrist, were evaluated as 
noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7805.  
While the rating criteria under Diagnostic Code 7805 did not 
change, other diagnostic codes include substantial changes.  
There is no indication that the applicability of such changes 
to the veteran's disability for scars, left knee and right 
wrist, was considered in the choice of diagnostic codes, and 
whether the version most favorable to the appellant was 
applied.  Consequently, further development is needed to 
ensure full compliance with due process requirements.

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  See Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  The Court of Appeals for 
Veterans Claims (formerly Court of Veterans Appeals,) CAVC 
has held that section 5103(a), as amended by the VCAA and 
§ 3.159(b), as recently amended, requires VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do 
so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  In 
this case, the RO did issue a development letter in April 
2003 prior to the VCAA's enactment.  The letter, however, 
refers only to the issues pertaining to service connection 
and entitlement to an initial compensable evaluation for 
bilateral hearing loss.  While the Board acknowledges the RO 
had sent a development letter to the veteran as to some, but 
not all, issues on appeal, the Board is not in a position to 
predict what evidentiary development may or may not result 
from the notice required by the VCAA.  See Huston v. 
Principi, 17 Vet. App. 195, 203 (2003).  See also Daniels v. 
Brown, 9 Vet. App. 348, 353 (1996) (Court unable to conclude 
error not prejudicial where "it is possible that the 
appellant would have sought and obtained additional medical 
opinions, evidence, or treatises").  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

To ensure full compliance with due process requirements, the 
case is REMANDED for the following action:

1.  The RO should furnish the appellant 
a development letter consistent with the 
notice requirements of the VCAA, as 
clarified by See Quartuccio, supra; and 
Charles v. Principi, 16 Vet. App. 370 
(2002); see also 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003) for the following 
issues: entitlement to an initial 
evaluation in excess of 10 percent for 
hemorrhoids, entitlement to an initial 
compensable evaluation for Borniak II 
renal cyst, and entitlement to an 
initial compensable evaluation for 
scars, left knee and right wrist.  The 
RO should then conduct any necessary 
development brought about by the 
appellant's response to the VCAA letter 
to include obtaining any medical records 
not currently on file that are 
identified pursuant to that letter.

2.  The RO should arrange for a VA 
examination with 
the appropriate VA medical facility to 
determine the nature and severity of the 
scars, left knee and right wrist.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  

After a review of the claims file, it is 
requested that the examiner describe the 
scars in detail.  In particular, specify 
the length and width and area of the 
scars and the degree of any 
disfigurement from it; whether the scars 
are poorly nourished with repeated 
ulceration; whether the scars are tender 
and painful on objective demonstration; 
whether the contour of the scars are 
elevated or depressed on palpation, or 
adherent to underlying tissue, or hypo- 
or hyper- pigmented in an area exceeding 
six square inches (39 sq. cm.); and 
whether the skin texture is abnormal 
(irregular, atrophic, shiny, scaly, etc) 
in an area exceeding six square inches 
(39 sq. cm.), indurated or inflexible in 
an area exceeding six square inches (39 
sq. cm.).

The examiner should express an opinion 
on whether pain (if any) resulting from 
scars in the left lower extremity or 
right upper extremity could 
significantly limit functional ability 
during flare-ups or when the affected 
part is used repeatedly over a period of 
time.

If an opinion cannot be rendered, please 
explain why this is not possible or 
feasible.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim 
as the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, the 
governing regulation provides that 
failure to report without good cause for 
an  examination in conjunction with a 
claim for an increased rating will 
result in the denial of the claim.  
38 C.F.R. § 3.655 (2003); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

3.  The RO should readjudicate the 
issues of entitlement to an initial 
evaluation in excess of 10 percent for 
hemorrhoids, entitlement to an initial 
compensable evaluation for Borniak II 
renal cyst, and entitlement to an 
initial compensable evaluation for 
scars, left knee and right wrist.  Both 
old and revised skin regulations should 
be considered.  See Karnas, supra.    If 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



